            Case 7:21-cv-06759-CS Document 1 Filed 08/11/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 Breindel Stark,                                                        Civil Action No: 7:21-cv-6759
                                            Plaintiff,
                                                                        COMPLAINT

                                                                        DEMAND FOR JURY TRIAL




        -v.-
 Diversified Adjustment Service, Inc.,


                                         Defendant(s).

       Plaintiff Breindel Stark, (hereinafter referred to as “Plaintiff”) brings this Complaint by and

through her attorneys, Stein Saks, PLLC, against Defendant Diversified Adjustment Service, Inc.

(hereinafter referred to as “Defendant”), based upon information and belief of Plaintiff’s counsel,

except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   marital instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

   concluded that “existing laws…[we]re inadequate to protect consumers,” and that “the effective

   collection of debts” does not require “misrepresentation or other abusive debt collection

   practices.” 15 U.S.C. §§ 1692(b) & (c).


                                                   1
        Case 7:21-cv-06759-CS Document 1 Filed 08/11/21 Page 2 of 10




   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to “[e]nsure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

determining that the existing consumer protection laws were inadequate Id. § l692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

rise to the claim occurred.

                                NATURE OF THE ACTION

   5.      Plaintiff brings this action under § 1692 et seq. of Title 15 of the United States Code,

commonly referred to as the Fair Debt Collections Practices Act (“FDCPA”), and

   6.      Plaintiff is seeking damages and declaratory relief.

                                           PARTIES

   7.      Plaintiff is a resident of the State of New York, County of Rockland.

   8.      Defendant is a “debt collector” as the phrase is defined in 15 U.S.C. § 1692(a)(6),

with a business address of 600 Coon Rapids Blvd. N.W., Minneapolis, MN 55433 and an address

for service of process at C T Corporation System, 28 Liberty St 42nd Floor, New York, NY

10005.



                                              2
        Case 7:21-cv-06759-CS Document 1 Filed 08/11/21 Page 3 of 10




   9.       Upon information and belief, Defendant uses the mail, telephone, and facsimile and

regularly engages in business, the principal purpose of which is to attempt to collect debts

alleged to be due another.

                                   FACTUAL ALLEGATIONS

   10.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   11.      Some time prior to May 26, 2021, on a date better known by Defendant, upon

information and belief, an obligation was incurred to a creditor, Sprint. The subject debt was

allegedly incurred by Plaintiff solely for personal, household or family purposes, specifically

phone services.

   12.      Sprint is a “creditor” as defined by 15 U.S.C. § 1692a(4).

   13.      The Plaintiff is a “consumer” as defined by 15 U.S.C.§ 1692a(3).

   14.      The subject obligation is consumer-related, and therefore a “debt” as defined by 15

U.S.C.§ 1692a(5).

   15.      Upon information and belief, Sprint contracted Defendant for the purpose of debt

collection. Therefore, Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. §

1692a(6).

                             Violation I – May 26, 2021 Collection Letter

   16.      On or about May 26, 2021, the Defendant sent the Plaintiff an initial collection letter

regarding the subject debt. (See “Letter” at Exhibit A.)

   17.      Plaintiff maintains that she does not owe this debt.




                                               3
          Case 7:21-cv-06759-CS Document 1 Filed 08/11/21 Page 4 of 10




    18.      After receving the Letter, Plaintiff notified Defendant that she wishes that Defendant

cease further communication with her regarding the subject debt.

    19.      Nevertheless, Defendant continued to call Plaintiff to attempt collection of the

subject debt.

    20.      As Plaintiff notified Defendant to cease communications and Defendant continued

further communications to attempt collection on the subject debt, Defendant’s violated § 1692

(c)(c).

    21.      Defendant’s further communication with Plaintiff subsequent to her notice was

abusive and harassing.

    22.      Defendant concretely harmed Plaintiff by communicating with her after being put on

notice that Plaintiff wished that Defendant cease communication.

                              Violation II – May 26, 2021 Collection Letter

    23.      On page one of the Letter, Defendant lists the Balance Due as $367.96.

    24.      On page two of the Letter, Defendant makes an itemized accounting of the debt:

             1.   Total amount of the debt due as of charge-off:                           $0.00
             2.   Total amount of interest accrued since charge-off:                       $0.00
             3.   Total amount of non-interest charges or fees accrued since charge-off:   $0.00
             4.   Total amount of payments made on the debt since the charge-off:          $0.00

    25.      This itemization is patently mistaken.

    26.      The subject debt is post-charge-off.

    27.      Therefore, the total amount of the debt allegedly due as of charge-off date is greater

than zero.

    28.      Upon information and belief, interest has accrued on the balance since charge-off

and is therefore greater than zero.




                                                4
       Case 7:21-cv-06759-CS Document 1 Filed 08/11/21 Page 5 of 10




   29.     Upon information and belief, non-interest charges or fees accrued on the balance

since charge-off and are therefore greater than zero.

   30.     Therefore, Defendant’s itemization is incorrect, misleading and deceptive.

   31.     This mistake confused Plaintiff as the stated balance on page one did not comport

with the stated itemized accounting on page two.

   32.     The collection letter is deceptive as it fails to clearly identify the amount of the debt

allegedly due to Defendant.

   33.     In result, the Plaintiff incurred an informational injury as Defendant misstated the

amount of debt allegedly owed.

   34.     The collection letter is open to more than one reasonable interpretation from the

perspective of the least sophisticated consumer:

           a) The total amount of the debt due as of the time of charge-off is $367.96;

           b) The total amount of the debt due as of the time of charge-off is $0.00;

           c) The total amount of the debt due as of the time of charge-off is some other

               amount, augmented by one or more of interest, fees or other charges.

   35.     These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

   36.     Defendant’s collection efforts with respect to the subject debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides

Plaintiff with the legally protected right not to be misled or treated unfairly with respect to any

action regarding the collection of any consumer debt.




                                              5
       Case 7:21-cv-06759-CS Document 1 Filed 08/11/21 Page 6 of 10




    37.     Generally, these representations are material because they are likely to affect a

consumer’s choice or conduct regarding how to respond to an allegedly outstanding debt claim

and are likely to mislead consumers acting reasonably under the circumstances.

    38.     Specifically, Defendant’s careless, deceptive, misleading and unfair representations

with respect to its collection efforts were material misrepresentations that affected and frustrated

Plaintiff's ability to intelligently respond to Defendant’s collection efforts because from the

letter, Plaintiff could not determine the amount of debt allegedly owed.

    39.     Plaintiff was confused and misled to her detriment by the statements in the dunning

letter, and relied on the contents of the letter to her detriment.

    40.     Plaintiff would have pursued a different course of action were it not for Defendant’s

statutory violations.

    41.     Congress is empowered to pass laws and is well-positioned to create laws that will

better society at large.

    42.     As it relates to this case, Congress identified a concrete and particularized harm with

a close common-law analogue to the traditional tort of fraud.

    43.     Now, consumers have a right to receive proper notice of the amount of debt owed to

a debt collector. When a debt collector fails to effectively inform the consumer of the amount of

the debt owed, in violation of statutory law, the debt collector has harmed the consumer.

    44.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.




                                                6
      Case 7:21-cv-06759-CS Document 1 Filed 08/11/21 Page 7 of 10




                                          COUNT I

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692c et seq.

   45.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

   46.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692c.

   47.     Pursuant to 15 U.S.C. §1692c(c), If a consumer notifies a debt collector in writing

that the consumer refuses to pay a debt or that the consumer wishes the debt collector to cease

further communication with the consumer, the debt collector shall not communicate further with

the consumer with respect to such debt.

   48.     Defendant violated §1692c:


           a. As Plaintiff notified Defendant that she wishes the debt collector to cease further

               communication with the consumer;

           b. Yet Defendant continued to communicate with Plaintiff with respect to such debt.


   49.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

conduct violated Section 1692c et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                                          COUNT II

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692e et seq.

   50.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

                                              7
         Case 7:21-cv-06759-CS Document 1 Filed 08/11/21 Page 8 of 10




   51.      Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

   52.      Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

   53.      Defendant violated §1692e:


            c. As the letter is open to more than one reasonable interpretation;

            d. As the letter fails to effectively provide Plaintiff with the amount of the debt

               owed, in violation of §1692e (2); and

            e. By making a false and misleading representation in violation of §1692e (10).


   54.      By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                                         COUNT III

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692g et seq.

   55.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

   56.      Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

   57.      Pursuant to 15 U.S.C. §1692g:


   (a)      Notice of debt; contents




                                              8
       Case 7:21-cv-06759-CS Document 1 Filed 08/11/21 Page 9 of 10




            Within five days after the initial communication with a consumer in connection with
            the collection of any debt, a debt collector shall, unless the following information is
            contained in the initial communication or the consumer has paid the debt, send the
            consumer a written notice containing—

            (1) the amount of the debt;

            (2) the name of the creditor to whom the debt is owed;

            (3) a statement that unless the consumer, within thirty days after receipt of the notice,
            disputes the validity of the debt, or any portion thereof, the debt will be assumed to
            be valid by the debt collector;

            (4) a statement that if the consumer notifies the debt collector in writing within the
            thirty-day period that the debt, or any portion thereof, is disputed, the debt collector
            will obtain verification of the debt or a copy of a judgment against the consumer and
            a copy of such verification or judgment will be mailed to the consumer by the debt
            collector; and

            (5) a statement that, upon the consumer’s written request within the thirty-day period,
            the debt collector will provide the consumer with the name and address of the original
            creditor, if different from the current creditor.

    58.     Defendant violated §1692g(a)(1) by failing to provide the amount of the debt.

    59.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                              DEMAND FOR TRIAL BY JURY


    60.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.




                                               9
            Case 7:21-cv-06759-CS Document 1 Filed 08/11/21 Page 10 of 10




                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Breindel Stark, individually and on behalf of all others similarly

situated, demands judgment from Defendant Diversified Adjustment Service, Inc. as follows:


       1.       For actual damages provided and pursuant to 15 U.S.C. § 1692k(a)(1);

       2.       For statutory damages provided and pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       3.       For attorney fees and costs provided and pursuant to 15 U.S.C. § 1692k(a)(3);

       4.       For declaratory relief stating that Defendant violated the FDCPA pursuant to 28

                U.S.C. §2201; and

       5.       For any such other and further relief, as well as further costs, expenses and

                disbursements of this action as this Court may deem just and proper.


       Dated: August 11, 2021                                 Respectfully Submitted,

                                                              STEIN SAKS, PLLC
                                                              _/s/ Tamir Saland________
                                                              Tamir Saland, Esq.
                                                              One University Plaza, Ste. 620
                                                              Hackensack, NJ 07601
                                                              Ph: 201-282-6500 ext. 122
                                                              Fax: 201-282-6501
                                                              tsaland@steinsakslegal.com
                                                              Counsel for Plaintiff




                                                  10
